DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, and 14 of U.S. Patent No. 11,137,808. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application
US Patent no. 11,137,808
Claim 1:  A method comprising:
storing data at a first voltage level in a memory cell in a first segment of a memory sub-system;
determining a temperature change between a current temperature associated with the memory cell and a new temperature;
determining a voltage level read from the memory cell at the new temperature;
determining a difference between the voltage level read from the memory cell and the first voltage level; and
determining a temperature compensation value based on the difference between the voltage level read from the memory cell and the first voltage level in view of the temperature change.
Claim 8:   A method comprising: 
receiving a data access request identifying a memory cell in a first segment of a plurality of segments of a memory system comprising at least a portion of at least one memory device; determining a temperature difference between a current temperature associated with the memory cell and a baseline temperature of the memory system; identifying, by a processing device, a first temperature compensation value corresponding to the temperature difference, wherein the first temperature compensation value comprises one of a plurality of temperature compensation values specific to the first segment of the memory system and each associated with a different temperature difference, wherein identifying the first temperature compensation value comprises accessing a data structure storing the plurality of temperature compensation values, wherein the plurality of temperature compensation values are based on specific characteristics of the first segment formed during fabrication of the at least one memory device; and adjusting, based on an amount represented by the first temperature compensation value, an access control voltage applied to the memory cell.

Claim 14:  The method of claim 8, wherein method further comprises determining the first temperature compensation value specific to the first segment of the memory system, wherein determining the first temperature compensation value comprises: storing data at a first voltage level in the memory cell in the first segment of the memory system; determining a temperature change between the current temperature associated with the memory cell and a new temperature; determining a read voltage level from the memory cell at the new temperature; determining a voltage difference between the read voltage level and the first voltage level; and determining the temperature first compensation value based on the voltage difference in view of the temperature change.


As described above, claim 14 of US Patent Application Publication no. 11,137,808 discloses all limitations of claim 1 of the current application.  Claim 14 of US Patent Application Publication no. 11,137,808 does not disclose the limitations of claims 2-7 of the current application.  However, the subject matter of claims 2-7 is disclosed in claims 8-11 of US Patent Application Publication no. 11,137,808.  Since the claims 8-11 also are directed towards temperature compensation for a memory read voltage, it would have been obvious to eon of ordinary skill in the art to apply the teachings of claims 8-11 of US Patent Application Publication no. 11,137,808 to claim 14 of US Patent Application Publication no. 11,137,808.  Claims 8-20 of the current application of the current application disclose similar limitations to those of claims 1-7 of the current application and are rejected in the grounds set forth above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barkley, US Patent Application Publication no. 2010/01576721.
Regarding claims 1, 8 and 15, Barkley discloses a memory sub-system comprising:
a memory device; and
a processing device, operatively coupled with the memory device, to perform operations comprising: 
storing data at a first voltage level in a memory cell in a first segment of the memory sub-system [measuring and recording threshold voltages of memory cells as a function of temperature, paragraph 0077]; 
determining a temperature change between a current temperature associated with the memory cell and a new temperature [measuring and recording threshold voltages of memory cells as a function of temperature, paragraph 0077]; 
determining a voltage level read from the memory cell at the new temperature [measuring and recording threshold voltages of memory cells as a function of temperature, paragraph 0077]; 
determining a difference between the voltage level read from the memory cell and the first voltage level [selecting at least one temperature compensation value to generate a wordline voltage that substantially tracks the temperature dependence of the threshold voltages, paragraph 0077]; and 
determining a temperature compensation value based on the difference between the voltage level read from the memory cell and the first voltage level in view of the temperature change [selecting at least one temperature compensation value to generate a wordline voltage that substantially tracks the temperature dependence of the threshold voltages, paragraph 0077].
In summary, Barkley discloses a memory subsystem which measures memory cell threshold voltages at different temperatures and generates temperature compensation values to account for the differences in threshold voltages at different temperatures.
Regarding claims 2 and 9, Barkley further discloses that the memory cell comprises a multi-level memory cell and is configured to store a voltage at one of a plurality of voltage levels, each of the plurality of voltage levels representing a different logical data value [multilevel cell, paragraphs 0062-0064].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley, US Patent Application Publication no. 2010/0157672, in view of Zhang et al., US Patent Application Publication no. 2018/0335813 [Zhang]2.

Regarding claims 3, 10 and 16, Barkley does not disclose that the memory cells are fabricated on semiconductor dies.  Like Barkley, Zhang discloses a memory device with temperature compensation.  Zhang further discloses that the memory device includes memory cells that are fabricated on semiconductor dies [paragraphs 0045 and 0050].  Zhang further discloses that each memory semiconductor die includes a temperature compensation circuit [paragraph 0052].  Since it was known in the art to perform memory cell temperature compensation based on specific die characteristics, it would have been obvious to one of ordinary skill in the art to apply the Barkley memory cell temperature compensation teachings to known memory devices that include memory cells fabricated on semiconductor dies.  Examiner notes that the resulting system would perform memory cell temperature compensation based on the specific semiconductor die characteristics and at least a temperature of the specific semiconductor die.
Regarding claims 4, 11 and 17, Barkley further discloses that the current temperature associated with the memory cell comprises at least one of a temperature of the semiconductor die, an operating temperature of the memory sub-system, or an ambient temperature, and wherein the current temperature is measured at a first time when the data is stored in the memory cell [measuring and recording threshold voltages of memory cells as a function of temperature, paragraph 0077].
Regarding claims 5, 12 and 18, Barkley further discloses that the new temperature is different than the current temperature, and wherein the new temperature is measured at a second time when the voltage level is read from the memory cell [measuring and recording threshold voltages of memory cells as a function of temperature, paragraph 0077].
Regarding claims 6, 13 and 19, Barkley further discloses that determining the temperature compensation value comprises determining a ratio of the difference between the voltage level read from the memory cell and the first voltage level to the temperature change, and wherein the temperature compensation value is specific to the semiconductor die [temperature dependence of threshold voltage is characterizes by measuring and recording or plotting threshold voltages as a function of temperature in order to determine temperature compensation values, paragraph 0077].

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley, US Patent Application Publication no. 2010/0157672 and Shim et al., US Patent no. 9,384,846 [Shim], in view of Sutardja, US Patent Application Publication no. 2008/01590193.
Regarding claims 7, 14 and 20, Barkley, as described above, discloses generating temperature compensation values for a memory cell.  Barkley does not disclose that different segments of the memory device have their own corresponding temperature compensation values.  Like Barkley, Shim discloses a memory device that uses temperature compensation to ensure reliability of operation.  Shim recognizes that different segments (chips) of a memory device may have different threshold voltage variations in response to the same ambient temperature and that reliability of read operations would be improved in the memory device by using independent temperature compensation values corresponding to each chip [column 6, lines 45-58 and column 9, lines 7-17].  Since it was known in the art before the effective filing date of the claimed invention that read operation reliability may be improved by using independent temperature compensation values for different segments in memory devices, it would have been obvious to one of ordinary skill in the art to apply the Shim teachings to the Barkley memory device.
Barkley and Shim disclose that the temperature compensation values for each chip are stored on each of the chips and not at a memory controller.  Sutardja discloses a memory device including a memory controller that controls operating parameters of a plurality of memory chips [paragraphs 0152-0159].  Specifically, Sutardja recognizes that it would be advantageous to locate operating parameter control circuitry centrally at the memory controller instead of at each memory chip in order to simplify the fabrication of the memory chips [paragraph 0153].  Since it was known in the art before the effective filing date of the claimed invention to locate memory chip operating parameter control circuitry centrally at a memory controller instead of at each memory chip of a memory device, it would have been obvious to one of ordinary skill in the art to store temperature compensation values for each memory chip in Barkley and Shim in a data structure centrally at the memory controller instead of at each individual memory chip in order to simplify fabrication of the memory chips [Sutardja, paragraph 0153].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        September 29, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Barkley was cited in the 9/8/21/IDS.
        2 Zhang was cited in the 9/8/21 IDS.
        3 Shim and Sutardja were cited in the 9/8/21 IDS.